 1

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                       1:20-CV-00151-NONE-EPG
11
                                   Petitioner,       ORDER TO SHOW CAUSE
12                                                   RE: TAX SUMMONS ENFORCEMENT
                           v.
13                                                   tTaxpayer: FREDERICO A. CARLYE
     FREDERICO A. CARLYE,
14                                                   Date: Friday, April 10, 2020
                                   Respondent.       Time: 10:00 a.m.
15                                                   Crtm: 10, 6th Floor
                                                     Judge: Honorable Erica P. Grosjean
16

17                                                   (ECF No. 1)

18          Upon the petition of RACHEL J. MUOIO, Assistant United States Attorney for the Eastern

19 District of California, including the verification of Revenue Officer LORENA RAMOS, and the Exhibit

20 attached thereto (ECF No. 1):

21          IT IS HEREBY ORDERED that the Respondent, FREDERICO A. CARLYE, appear before

22 United States Magistrate Judge Erica P. Grosjean, in that Magistrate Judge’s courtroom in the United

23 States Courthouse, 2500 Tulare St., Fresno, California, on Friday, April 10, 2020, at 10:00 a.m., to show

24 cause why the respondent should not be compelled to obey the IRS summons issued on April 16, 2019.

25          It is further ORDERED that:

26          1.     The United States Magistrate Judge will preside, under 28 U.S.C. Section 636(b)(1) and

27 Local Rule 302(c)(9), at the hearing scheduled above. After hearing, the Magistrate Judge intends to

28

     ORDER TO SHOW CAUSE                         1
     RE: TAX SUMMONS ENFORCEMENT
30
 1 submit proposed findings and recommendations under Local Rule 304(a), with the original thereof filed

 2 by the Clerk and a copy provided to all parties.

 3          2.       Under Fed. R. Civ. P. 4(c)(1), the Court hereby appoints the investigating IRS employee,

 4 and all federal employees designated by that employee, to serve process in this case.

 5          3.       To afford the respondent an opportunity to respond to the petition and the petitioner an

 6 opportunity to reply, a copy of this order, the Petition and its Exhibits, and the Points and Authorities,

 7 shall be served by delivering a copy to the respondent personally, or by leaving a copy at the

 8 respondent’s dwelling house or usual place of abode with some person of suitable age and discretion

 9 then residing therein, or by any other means of service permitted by Fed. R. Civ. P. 4(e), at least 30 days

10 before the show cause hearing date including any continued date, unless such service cannot be made

11 despite reasonable efforts.

12          4.       Proof of any service done under paragraph 3, above, shall be filed with the Clerk as soon

13 as practicable.

14          5.       If the federal employee assigned to serve these documents is not reasonably able to serve

15 the papers as provided in paragraph 3, petitioner may request a court order granting leave to serve by

16 other means. See Fed. R. Civ. P. 81(a)(5). The request shall detail the efforts made to serve the

17 respondent.

18          6.       The file reflects a prima facie showing that the investigation is conducted pursuant to a

19 legitimate purpose, that the inquiry may be relevant to that purpose, that the information sought is not

20 already within the Commissioner’s possession, and that the administrative steps required by the Code

21 have been followed. See United States v. Powell, 379 U.S. 48, 57-58 (1964). The burden of coming

22 forward therefore has shifted to whoever might oppose enforcement.

23          7.       If the respondent has any defense or opposition to the petition, such defense or opposition

24 shall be made in writing and filed with the Clerk of the Court and a copy served on the United States

25 Attorney at least 10 days before the show cause hearing date including any continued date.

26          8.       At the show cause hearing, the Magistrate Judge intends to consider the issues properly

27 raised in opposition to enforcement. Only those issues brought into controversy by the responsive

28 pleadings and supported by affidavit will be considered. Any uncontested allegation in the petition will

     ORDER TO SHOW CAUSE                           2
     RE: TAX SUMMONS ENFORCEMENT
30
 1 be considered admitted.

 2          9.     The respondent may notify the Court, in a writing filed with the Clerk of the Court and

 3 served on the United States Attorney at least 10 days before the date set for the show cause hearing, that

 4 the respondent has no objections to enforcement of the summons. The respondent’s appearance at the

 5 hearing will then be excused.

 6

 7 IT IS SO ORDERED.

 8
        Dated:    February 5, 2020                           /s/
 9                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     ORDER TO SHOW CAUSE                         3
     RE: TAX SUMMONS ENFORCEMENT
30
